Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 1 of 12 PagelD: 132

CARLUCCIO, LEONE, DIMON, DOYLE & SACKS, L.L.C.

Stephan R. LeoneO+
Edward J. Dimont

John Paul Doyle

Robert L. Gutmant

Neil Brodsky©
Annemarie Schreiber@A
Jonathan Z. Petro
Marguerite Kneisserc
Danielle A. RosiejkaD
Lorraine M. Sult

Of Counsel
Joseph J. La Costa

Vincent J. Grasson@, Ret. AJS.C.

Howard Butensky
Melanie Szuba Appleby
Gary AhladianakisC+
Ronald E. Pruseka#

In Memoriam

Richard Kk. Sacks
Daniel J. Carluccio

A Professional Limited Liability Company
COUNSELLORS AT LAW
The Law Center of Ocean County
9 Robbins Street
Toms River, NJ 08753
(732) 797-1600 Fax: (732) 797-1637
Web site: cldds.com; e-mail: GAhladianakis@cldds.com
Established 1997

January 24, 2020

Via Electronic Filing
Zahid N. Quraishi, Magistrate Judge

District of New Jersey

Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street Room 2020

Trenton, NJ 08608

Re:

Victoria Granite vs. CHP International, Inc. and

C Also admitted in NY

+ Also admitted in MA

+ Also admitted in DC

0 Also admitted in PA

oRule 1:40 qualified Mediator
@®Member of NAELA, National
Academy of Elder Law Attorneys
ACertified Elder Law Attorney
#Member of NJAPM, New Jersey
Association of Professional
Mediators

OMember, American Arbitration
Association

Isabel Ortiz, et als.
Civil Action No. 3:19-cv-09262-AET-ZHQ
Our File No. 9142-001

Dear Judge Quraishi:

The undersigned represents the Plaintiff, Victoria Granite, with regard to
the above-referenced matter.

Please accept this correspondence as Plaintiff's response to the letter from
defense counsel, dated January 21, 2020, addressed to Your Honor, regarding
purported unresolved discovery disputes.

| will attempt to respond to defense counsel’s assertions in the order that
they appear in his aforementioned letter to Your Honor, so as to maintain
consistency:

1. Defense counsel's position that Plaintiff's document production
contained “a small number of documents” ignores the fact that Plaintiff's
interrogatory responses also rely upon the 89 pages of documents
provided by Plaintiff as part of her Rule 26 Initial Disclosures, which
were served under cover letter dated July 12, 2019.
Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 2 of 12 PagelD: 133

CARLUCCIO, LEONE, DIMON, DOYLE & SACKS, L.L.C.

January 24, 2020
Page -2-

2. As to defense counsel's assertion that Plaintiff's answers to
interrogatories were inadequate, non-responsive or otherwise generally
refer to Plaintiff's document production is, frankly, a classic example of
“the pot calling the kettle black.” Specifically, a review of Defendants’
answers to Plaintiff's interrogatories reveals that, out of the 20
interrogatories served by Plaintiff, Defendants’ responses were nothing
more a litany of string objections with no germane information being
provided, other than that which was already in Plaintiff's possession, for
most of the twenty (20) interrogatories answered by Defendants.
Defendants only provided minimal substantive information in only five
(5) of their interrogatory responses. In other words, Defendants’
interrogatory responses were inadequate, non-responsive, and
generally relied on previous interrogatory responses and to Defendants’
document production for five (5) out of the twenty (20) interrogatories
responses provided by Defendants.

However, in an effort to move discovery in this case along and
inasmuch as | anticipated Plaintiff will obtain the additional information
necessary from the depositions of Defendants and their witnesses, |
sent correspondence to defense counsel only asking for answers to
requests that were left blank and for one (1) outstanding document
response, namely, Defendants’ Articles of Incorporation and corporate
formation documents. (See my correspondence of November 22, 2019
to defense counsel, attached as Exhibit “A”). Defense counsel,
however, also objected to this request and completely stonewalled my
effort to obtain even this one simple document without having to resort
to court intervention, which the undersigned refrains from doing over
minimal discovery quibbles in lieu of burdening the Court's busy
schedule. (See my email exchange with defense counsel, included with
Exhibit A”).

3. As to defense counsel's request for medical authorizations so as to
allow Defendants to obtain Plaintiff's medical records, Plaintiff objects to
this request inasmuch as this request is not reasonably calculated to
lead to discovery of admissible evidence and it otherwise only seeks to
harass Plaintiff, cause unnecessary delay and needlessly increase the
cost of litigation. Specifically, the claims being asserted against
Defendants in this matter involve, inter alia, discrimination and
retaliation by Defendants against Plaintiff for filing three worker's
compensation claims during the course of her employment. Therefore,
this is not a personal injury matter, where the substance of Plaintiff's
Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 3 of 12 PagelD: 134

CARLUCCIO, LEONE, DIMON, DOYLE & SACKS, L.L.C.

January 24, 2020
Page -3-

medical records are discoverable; the legal issue herein is not Plaintiff's
medical condition, but, rather, Plaintiff's filing of worker's compensation
claims and Defendants’ conduct in response to the same. Simply put,
Defendants are not entitled to carte blanche and unfettered access to
Plaintiff's medical history based upon the allegations set forth against
them in this lawsuit.

That being said, | recently received Plaintiffs worker’s compensation
records from prior counsel who handled Plaintiff's worker's
compensation matter, namely, David H. Lande, Esq. of Gill & Chamas.
As | previously advised my adversary, | will be amending Plaintiff's
document production shortly to include the records received from
worker's compensation counsel's file.

Accordingly, it is respectfully submitted that Plaintiff's discovery responses
are not deficient and comply with the requirements set forth under Federal Rules
of Civil Procedure. Furthermore, as | advised defense counsel in my
correspondence of January 2, 2020, defense counsel’s request for more specific
answers seeks information above and beyond that called for in the original
interrogatory which, in essence, constitutes additional interrogatory subparts
which are not allowed under the Rules. (See my correspondence of January 2,
2020, attached as Exhibit “B”). To that end, any further information and
Clarification as to Plaintiff's written discovery responses that may be sought by
defense counsel can be obtained at the time of Plaintiffs deposition.

| thank the Court for its attention to this matter.

Respectfully submitted,

GARY AHLADIANAKIS

GA‘ II

Enclosure

cc: Steven K. Parness, Esq. — Via Electronic Filing/Email
Client
Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 4 of 12 PagelD: 135

EXHIBIT “*”
Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 5 of 12 PagelD: 136

Stephan R, Leone@+

CARLUCCIO, LEONE, DIMON, DOYLE & SACKS, L.L.C.

A Professional Limited Liability Company
COUNSELLORS AT LAW

Edward J. Dimont The Law Center of Ocean County ee tilt in
John P; ! . on v Also admitted in

ee 9 Robbins Street + Also admitted in DC
Robert L. Gutman ee ; ,
Neil Brodsky© Toms River, NJ 08753 LJ Also admitted in PA
Ronald E, Prusekn# (732) 797-1600 Fax: (732) 797-1637 aRile 1:40 qualified Mediator

‘ie S iber' ‘i - . ss iN raf NAELA, National
Annemarie Sehrelbaris Web site: cldds.com, e-mail: GAhladianakis@cldds.com Tome Tu pee
Jonathan Z, Petro . Academy of Elder Law Attorneys
Marguerite Kneisser© Established 1997 ACertified Elder Law Attorney
Danielle A. RosieykaQ #Member of NJAPM, New Jersey
Association of Professional

Of Counsel Medrators
Joseph J. La Costa @Member, American Arbitration
Vineent J. Grassoud, Ret. A.J.S.C. \ssoctation

Howard Butensky

Melanie Szuba

Appleby

Gary AhladianakisO+

In Memoriam

November 22, 2019

Richard K, Sacks
Daniel J. Carluceio

Via Email parness@methwerb.com
and Regular Mail

Steven K. Parness, Esq.
METHFESSEL & WERBEL, ESQS.
2025 Lincoln Highway, Suite 200
P.O. Box 3012

Edison, New Jersey 08818

Re: Victoria Granite vs. CHP International, Inc. and
isabel Ortiz, et als.
Civil Action No. 3:19-cv-09262-AET-TJB
Our File No. 9142-001

Dear Mr. Parness

As you are aware, the undersigned represents the Plaintiff, Victoria
Granite, with regard to the above-referenced matter

| am in review of Defendants’ answers to interrogatories and responses to
document production that were served under cover letter dated November 11, 2019

While there are various deficiencies and non-responsive answers provided
therein, | note the following germane deficiencies

-Identify, in specific detail, the alleged “insubordination” and “intentional false
statements” that Defendants allege Plaintiff made to her superiors at a training session
subsequent to being placed on a corrective action plan (CAP) at such time in
interrogatory response #5,

-Notwithstanding Defendants’ boilerplate string objections, kindly provide copies
of Articles of Incorporation and requisite Corporate Formation documents for Defendant,
CHP International, Inc These documents are certainly relevant to confirm the proper
legal name and standing of the named corporate Defendant in this matter,
Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 6 of 12 PagelD: 137

CARLUCCIO, LEONE, DIMON, DOYLE & SACKS, L.L.C.

November 22, 2019
Page -2-

-Defendants’ response to Demand for Production #16 object to the term
“insurance earner investigators” Is not defined However, Plaintiffs original Demand for
Production never used such phrase, but rather, the phrase “insurance carrier
investigators” — this appears to be a typographical error caused by your office’s word
scanning software error. Kindly provide a proper response to this Demand to Produce
with the understanding that the request related to any and all insurance carrier
investigators employed by Defendants or its insurance carrier, and

-There is no response following Demand for Production #19 Please provide a
response

Please provide the proper responses requested and documentation to satisfy
these deficiencies within the next ten (10) days Please be further advised, that this
constitutes Plaintiff's final good faith attempt to resolve this discovery issue and any
continued non-compliance will result in the undersigned being compeiled to contact the
Magistrate Judge to resolve this discovery issue

Thank you for your anticipated cooperation in that regard

Very truly Hour.

ls
anh LABIANAKIS

GA: lu
cc: Client — Via Email
Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 7 of 12 PagelD: 138

 

 

 

Gary Ahladianakis

From: Steven K. Parness <parness@methwerb.com>

Sent: Tuesday, December 3, 2019 1:23 PM

To: Gary Ahladianakis

Cc: Lisa Urspruch; Ashley E. Malandre

Subject: RE: Granite v. CHP International, et al. Our File 86902

Gary: | disagree. Simply suing a corporate entity does not give you a right to formation documents, or any other
irrelevant information concerning the corporate entity. This isan employment dispute. We stated the bases for our
objection in our certified responses, including that the request is irrelevant and designed to harass Defendant. The fact
that you cannot come up with a rationale for the request appears to confirm that there is no legitimate basis. If you
want to raise the issue with the Magistrate, that’s your call. If you want to advise me how this is relevant, we'll
reconsider the request. Steve

Steven K. Parness | Counsel

} Methfessel & Werbel, P.C.

2025 Lincoln Highway | Suite 200 | Edison, NJ 08818
Direct: 732-379-5013

Fax: 732-248-2355 | bio |www.methwerb.com

 

 

New Jersey's Top Insurance Law Firm
- New Jersey Law Journal, 2014, 2015, 2016, 2017

 

From: Gary Ahladianakis [mailto:GAhladianakis@cldds.com]
Sent: Tuesday, December 03, 2019 11:59 AM

To: Steven K. Parness <parness@methwerb.com>

Ce: Lisa Urspruch <LUrspruch@cldds.com>

Subject: RE: Granite v. CHP International, et al. Our File 86902

Steve —

As | explained in my deficiency letter to you, these documents are certainly relevant as the named defendant is a
corporate entity. However, the burden is not on me but, rather, on you, as counsel for the party raising the objection, to
identify as to why you believe these corporate formation documents are somehow not discoverable per standards set
forth under the Rules. Please advise as to your exact position in that regard or otherwise produce the requested
documents, so that we can avoid having to raise this issue with the Magistrate.

Thanks.

Gary Ahladianakis, Esq., Of Counsel
Carluccio, Leone, Dimon, Doyle & Sacks, LLC
9 Robbins St

Toms River, NJ 08753

732-797-1600

www.CLDDS.com
Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 8 of 12 PagelD: 139

1997 )() i

i

 

1 WES

IMPORTANT NOTICE: NOTICE OF ATTORNEY’S CONFIDENTIALITY:

The material submitted herewith contains, and is intended to be, a confidential transmission of information or documents from
CARLUCCIO, LEONE, DIMON, DOYLE & SACKS, LLC, which is legally privileged. The materials or information enclosed are intended
only for the use of the individual or entity named in this transmission sheet. If you are not the intended recipient, any disclosure,
copying, distribution or the taking of any action in reliance on the contents of this transmission is strictly prohibited. If you have
received this e-mail transmission in error, immediately forward a reply to same and then delete the message. Please note that if this
email message contains a forwarded message or is a reply to a prior message, some or all of the contents of this message or any
attachments may not have been produced by the sender but is presumptively privileged. This notice is automatically appended to
each e-mail message leaving this office’s e-mail domain. Thank you.

From: Steven K. Parness <parness@methwerb.com>

Sent: Monday, December 2, 2019 5:47 PM

Ce: Lisa Urspruch <LUrspruch@cldds.com>
Subject: RE: Granite v. CHP International, et al. Our File 86902

 

Gary: I'm glad to hear that you will be providing discovery responses, as | know the Federal Court does not like discovery
motion practice. As to your request for corporate information, as | stated in my letter, please advise how this
information could possibly be relevant to Plaintiff's claims, and we will consider it. Steve

Steven K. Parness | Counsel

Methfessel & Werbel, P.C.

2025 Lincoln Highway | Suite 200 | Edison, NJ 08818
Direct: 732-379-5013

Fax: 732-248-2355 | bio |www.methwerb.com

 

 

Mts iat
mae ee New Jersey's Top Insurance Law Firm

aL - New Jersey Law Journal, 2014, 2015, 2016, 2017

 

 

From: Gary Ahladianakis [mailto:GAhladianakis@cldds.com]
Sent: Monday, December 02, 2019 5:00 PM

To: Steven K. Parness <parness@methwerb.com>

Cc: Lisa Urspruch <LUrspruch@cldds.com>

Subject: RE: Granite v. CHP International, et al. Our File 86902

Steve -
| anticipate having my client’s answer to interrogatories finalized within the next week.

Your response for not providing the corporate formation documents is unsatisfactory. FYl — my deficiency letter to you
was dictated prior to receiving your 10-day letter.

Thanks in advance for your anticipated cooperation.
Gary Ahladianakis, Esq., Of Counsel

Carluccio, Leone, Dimon, Doyle & Sacks, LLC
9 Robbins St
Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 9 of 12 PagelD: 140

‘Toms River, NJ 08753
732-797-1600
www.CLDDS.com

 

IMPORTANT NOTICE: NOTICE OF ATTORNEY’S CONFIDENTIALITY:

The material submitted herewith contains, and is intended to be, a confidential transmission of information or documents from
CARLUCCIO, LEONE, DIMON, DOYLE & SACKS, LLC, which is legally privileged. The materials or information enclosed are intended
only for the use of the individual or entity named in this transmission sheet. If you are not the intended recipient, any disclosure,
copying, distribution or the taking of any action in reliance on the contents of this transmission is strictly prohibited. If you have
received this e-mail transmission in error, immediately forward a reply to same and then delete the message. Please note that if this
email message contains a forwarded message or is a reply to a prior message, some or all of the contents of this message or any
attachments may not have been produced by the sender but is presumptively privileged. This notice is automatically appended to
each e-mail message leaving this office’s e-mail domain. Thank you.

From: Steven K. Parness <parness@methwerb.com>
Sent: Tuesday, November 26, 2019 4:23 PM
To: Gary Ahladianakis <GAhladianakis@cldds.com>

Cc: Lisa Urspruch <LUrspruch@cldds.com>
Subject: Granite v. CHP International, et al. Our File 86902

Please see attached.

 

 

Steven K. Parness | Counsel

JY y Methfessel & Werbel, P.C.
2025 Lincoln Highway | Suite 200 | Edison, NJ 08818
een Direct: 732-379-5013
Fax: 732-248-2355 | bio |www.methwerb.com

 

 

 

 

 

 

  

Se bru Ta Rare :
LITIGATION
aves viap Les
. SF THESY EA k

 
   
   
 

 

New Jersey's Top Insurance Law Firm
- New Jersey Law Journal, 2014, 2015, 2016, 2017

    
Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 10 of 12 PagelD: 141

EXHIBIT “B”
Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 11 of 12 PagelD: 142

CARLUCCIO, LEONE, DIMON, DOYLE & SACKS, L.L.C.

A Professional Limited Liability Company

Stephan R. Leone’ 4 COUNSELI LORS AT LAW oe

Edward J. Dimon* The Law Center of Ocean County f Aatard mL ed TTF

John Paul Doyle c ce thie . 7 Also admitted in MEA

Robert L, Gutman 9 Robbins Street © Also admitted in DC

Neil Brodsky ¢ Toms River, NJ 08753 Also admitted in PA

Annemarie SchreiberOA (7 32) 797-1600 Fax: (732) 797-1637 oRile 1:40 qualified Mediator

Jonathan Z, Petre ; . a ~~ Lo. Member of NAELA, National

Marguerite Kneisser( Web site: cldds.com; e-mail: GAhladianakis‘@ cldds.com Academy of Elder Law Attorneys

Daniclle A. Rosiejkad Established 1997 ACertificd Elder Law Attorney

Lorraine M. Sult #Member of NIAPM, New Jerses
Association of Professional

Of Counsel \iedintors

Joseph. La Costa OMember, American Arbitration

Vincent J, Grassoa@, Ret. AS.C. Association

IEoward Butensky
Melanie Szuba Appleby
Gary Abladianakis +
Ronald E. Pruseka#

Tn Memoriam

-e January 2, 2020
Richard K. Sacks
Danict J. Carluceio

Via Email parness@methwerb.com
and Regular Mail

Steven K. Parness, Esq.
METHFESSEL & WERBEL, ESQS.
2025 Lincoln Highway, Suite 200
P.O. Box 3012

Edison, New Jersey 08818

Re: Victoria Granite vs. CHP International, Inc. and
Isabel Ortiz, et als.
Civil Action No. 3:19-cv-09262-AET-TJB
Our File No. 9142-001

Dear Mr. Parness:

As you are aware, the undersigned represents the Plaintiff, Victoria
Granite, with regard to the above-referenced matter.

| am in receipt of your correspondence of December 18, 2019. Initially, |
am advised that my office cannot currently properly Bates stamp Plaintiff's
document production.

Furthermore, your request for more specific answers to interrogatories fail
to ignore or otherwise consider Plaintiff's valid objections. Furthermore, your
request for more specific answers go beyond the scope of the initial
interrogatories served and constitute additional interrogatories and/or sub-parts in
contravention to the Federal Rules of Civil Procedure, which limit interrogatories
to 25, inclusive of sub-parts.
Case 3:19-cv-09262-AET-ZNQ Document 13 Filed 01/24/20 Page 12 of 12 PagelD: 143

CARLUCCIO, LEONE, DIMON, DOYLE & SACKS, L.L.C.

January 2, 2020
Page -2-

Please be advised that Plaintiff stands by her responses to Defendants’
written discovery demands as conforming to the requirements under the Federal
Rules of Civil Procedure. Should you wish to further clarify Plaintiffs responses or
seek any additional information, as you request in your aforementioned
correspondence, please feel free to do so at the time of Plaintiff's deposition.

Finally, please note that | have now received a copy of the worker's
compensation file from Plaintiff's prior counsel at Gill & Chamas LLC, which will
be produced as a supplemental document production shortly.

| trust that this letter addresses, and clarifies Plaintiff's position regarding,
your discovery concerns set forth in your aforementioned correspondence.

Thank you for your attention to this matter.

 
   

phaybloooioe
GA‘I y
CC: Client — Via Email
